Name: Commission Regulation (EC) No 1497/2007 of 18 December 2007 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, standard leakage checking requirements for stationary fire protection systems containing certain fluorinated greenhouse gases (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  deterioration of the environment
 Date Published: nan

 19.12.2007 EN Official Journal of the European Union L 333/4 COMMISSION REGULATION (EC) No 1497/2007 of 18 December 2007 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, standard leakage checking requirements for stationary fire protection systems containing certain fluorinated greenhouse gases (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases (1), and in particular Article 3(7) thereof, Whereas: (1) In fire protection systems comprising several interconnected containers installed in response to a specific fire risk in a defined space, the charge of fluorinated greenhouse gases should be calculated on the basis of the total charge of those containers in order to ensure that the frequency of the checks corresponds to the effective charge of fluorinated greenhouse gases. (2) Pursuant to Regulation (EC) No 842/2006, records for fire protection systems shall contain certain information. In order to ensure the effective implementation of Regulation (EC) No 842/2006, it is appropriate to provide for further information to be entered into the system records. (3) Information on the fluorinated greenhouse gas charge should be included in the system records. Where the fluorinated greenhouse gas charge is unknown, the operator of the fire protection system concerned should ensure that certified personnel determine that charge in order to facilitate the leakage checking. (4) Before the leakage check is carried out, certified personnel should carefully go through the information contained in the system records to determine any previous issues and consult previous reports. (5) In order to ensure an efficient leakage control, the leakage checks should focus on those parts of the fire protection system which are most likely to leak. (6) Where there is a presumption of a leakage, it should be followed up by a check to identify and repair it. (7) Defective installation of new systems constitutes a significant risk of leakage. Therefore, newly installed systems should be checked for leakage immediately after they have been put into service. (8) In order to ensure the effectiveness of the repair to the system, the follow up check provided for in Regulation (EC) No 842/2006 should focus on the parts of the system where leakage has been detected and on the adjacent parts. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation establishes, pursuant to Regulation (EC) No 842/2006, the standard leakage checking requirements for working and temporarily out of operation stationary systems consisting of one or more interconnected containers including associated parts installed in response to a specific fire risk in a defined space, hereinafter fire protection systems. This Regulation shall apply to fire protection systems containing 3 kg or more of fluorinated greenhouse gases. Article 2 System records 1. The operator shall indicate his name, postal address and telephone number in the records referred to in Article 3(6) of Regulation (EC) No 842/2006, hereinafter system records. 2. The fluorinated greenhouse gas charge for a fire protection system shall be indicated in the system records. 3. Where the fluorinated greenhouse gas charge for a fire protection system is not indicated in the manufacturer's technical specifications or on the label of that system, the operator shall ensure that it is determined by certified personnel. Article 3 Checking system records 1. Before carrying out leakage checks, certified personnel shall check the system records. 2. Special attention shall be paid to relevant information on any repeating issues or problem areas. Article 4 Visual and manual checks 1. To identify damage and signs of leakage, certified personnel shall carry out visual checks of operating controls, containers, components and connections which are under pressure. 2. Any presumption of fluorinated greenhouse gas leakage in the fire protection system shall be checked by certified personnel. 3. One or more of the following situations shall constitute a presumption of leakage: (a) a fixed leakage detection system indicates leakage; (b) a container shows a loss in pressure, adjusted for temperature, of more than 10 %; (c) a container shows a loss in extinguishant quantity of more than 5 %; (d) other signs indicating charge loss. 4. Pressure gauges and weight-monitoring devices shall be checked once every 12 months to ensure their proper functioning. Article 5 Repair of leakage 1. The operator shall ensure that a repair or a replacement is carried out by personnel certified to undertake that specific activity. 2. The operator shall ensure that a leakage test is carried out prior to recharging. Article 6 Follow-up check Certified personnel shall, when carrying out the follow-up check referred to in the second subparagraph of Article 3(2) of Regulation (EC) No 842/2006, focus on those areas where leakages have been found and repaired as well as on adjacent areas in cases where stress has been applied during the repair. Article 7 Requirements for newly commissioned systems Newly installed systems shall be checked for leakage immediately after they have been put into service. Article 8 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 161, 14.6.2006, p. 1. (2) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 899/2007 (OJ L 196, 28.7.2007, p. 24).